DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-33, drawn to an apparatus for an incremental sheet forming system, classified in B21D22/02.
II. Claims 34-39, drawn to a method for an incremental sheet forming system, classified in B21D31/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of invention I can be used to form sheet metal is a materially different way other than outlined by the recited steps of invention II, and the steps of method of invention II can be performed by a materially different apparatus than that claimed in invention I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject 
This application contains claims directed to the following patentably distinct species:
Group I apparatus claims 1-33 contain the following sub-species:
Group I sub-species A – Relating to the sheet feeding assembly:
A1: The sheet feeding roller assembly of claims 5, 14 and 27
A2: The sheet feeding belt assembly of claims 6, 15 and 28
Group I sub-species B – Relating to the secondary forming tool assembly:
B1: The backing roller tool of claims 8 and 30
B2: The backing flat tool of claims 9 and 32
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species and require different search and consideration. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Examiner notes that applicant should elect one of Species A or B and one of the corresponding sub-species of the elected species to fully respond. Currently, no claims appear generic. Currently, claims 1, 4, 11, 23 and 24 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species require a different field of search (e.g. searching different classes/subclasses or electronic resources or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney of Record Thomas Bean on 07/22/2021 a provisional election was made without traverse to prosecute the invention of Group I, species A2 and B1, claims 1-4, 6-8, 10-13, 15-26, 28-31 and 33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5, 9, 14, 27, 32 and 34-39 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06/10/2020, 08/17/2020 and 09/21/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the resilient layer is circumferentially secured to the inner core by a bearing assembly” (Claim 31, lines 1-2) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are in claims 1-2, 4, 6, 8, 11-12, 18-19, 23-24 as outlined below.
Regarding Claims 1, 2, 8, 11, 12, 18, 19 and 23:
The claim language “primary forming tool assembly…capable of moving” and “secondary forming tool assembly…capable of moving” appears to invoke 35 U.S.C. 112(f).
Regarding Claims 4, 6, 11 and 24:
The claim language “sheet feeding assembly capable of moving” appears to invoke 35 U.S.C. 112(f).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-8, 10-13, 15-16, 18-21, 23-25, 28-30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding Claims 1-2, 4, 6-8, 10-13, 15-16, 18-21, 23-25, 28-30 and 33:
Claims 1-2, 4, 6-8, 10-13, 15-16, 18-21, 23-25, 28-30 and 33 contain language which positively recites the work piece, aspects of the work piece such as surfaces of the work piece, or actions such as the work piece moving independent from tooling. It is unclear if the work piece is a part of the invention or not. As such the metes and bounds of the claims cannot be reasonably determined. In order to advance prosecution, positive recitations of the work piece will be interpreted as intended use of the claimed apparatus for the purpose of examination over prior art. See MPEP 2115.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 10-13, 15-16, 18-21, 23-25, 28-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Carl (US8322176B2) in view of Lefevre, Michel (US3216635A) hereinafter referred to as “Johnson” and “Lefevre”, respectively.
Regarding Claim 1:


    PNG
    media_image1.png
    804
    609
    media_image1.png
    Greyscale

Johnson does disclose that any of the forming tools may be of varying geometry and of the same geometry or different. However, Johnson is silent to the secondary forming tool assembly having a compressible and resilient surface portion as required by the instant claim.
Lefevre teaches a method and apparatus for feeding stock material and forming said material via a primary and secondary tool assemblies. Lefevre further teaches the secondary forming tool assembly (Fig 1 – item 102) having a compressible and resilient surface portion (Col. 6, lines 11-14).

Regarding Claim 2:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 1. Johnson further discloses wherein the primary forming tool assembly (Fig 1 – items 24, 54, 52, 50, 56 and 58) comprises a tool shaft (Fig 1 – item 56) having a tip (Fig 1 – item 58) that is positioned to face toward and be in close proximity (Fig 1 – item 24 and associated tooling is shown adjacent to and facing a work piece surface) to the first surface (Annotated above in Fig 1) of the work piece (Fig 1 – item 12) and capable of moving into and out of contacting relation (Fig 3 – tool 58 is in contact with first surface) with the first surface of the work piece, and selectively exerting force (Col. 4, line 25; tool 58 exerts a force)  on the first surface of the work piece so as to form the work piece into a predetermined configuration (Col. 1, line 23-25; predetermined tool path).
Regarding Claim 4:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 1. Lefevre further discloses comprising a sheet feeding assembly (Fig 1 – item 14) capable of moving the work piece in a direction parallel to the reference plane. (Fig 1; direction of work piece travel is shown and is parallel to a direction within the work piece reference plane with respect to upper or first surface).
Regarding Claim 6:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 4. Lefevre further discloses wherein the sheet feeding assembly (Fig 1 – items 14 and 21) comprises a sheet feeding belt (Fig 1 – items 22, 23’, 24, 25 and 26) assembly having at least one continuous belt (Fig 1 – 
Regarding Claim 7:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 1. Johnson further discloses comprising a sheet fixture assembly (Fig 1 – item 22) having a rigid frame (Fig 1 – item 44) and a retainer (Fig 1 – item 42) capable of securely retaining the work piece therebetween, defining an opening (Fig 1 – item 40) for access to the work piece by the primary forming tool assembly (Fig 1 – items 24, 54, 52, 50, 56 and 58) on the first surface (Annotated above in Fig 1) of the work piece (Fig 1 – item 12) and by the secondary forming tool assembly (Fig 1 – items 24, 54, 52, 50, 56 and 58’) on the second surface (Annotated above in Fig 1) of the work piece.
Regarding Claim 8:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 1.  Lefevre further discloses wherein the secondary forming tool assembly is a backing roller tool assembly (Fig 1 – item 102) having a cylindrical configuration and capable of rotating about a longitudinal axis extending longitudinally therethrough (Col. 6, lines 11-18; solid roll capable of rotating), the backing roller tool assembly further comprising an inner core and a compressible and resilient outer layer secured thereto (Col. 6, lines 11-18; solid roll, or inner core, covered by rubber layer) that faces the second surface of the work piece (Fig 1 – item 102 is shown facing the bottom surface, or second surface, of the workpiece), the resilient layer capable of being compressed by force exerted by the work piece thereon as the work piece is formed by the primary forming tool assembly, resiliently returning to its non-compressed shape 
Regarding Claim 10:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 1. Johnson further discloses comprising a control system (Fig 1 – item 28) capable of simultaneously coordinating the respective movements of the work piece, the primary forming tool assembly and the secondary forming tool assembly in relation to each other (Col. 4, lines 37-51; the controller is capable of operating the fixture assembly to move the workpiece and the tooling assemblies), whereby the coordinated movements thereof cause the primary forming tool assembly to follow a predetermined path along the first surface of the work piece while the secondary forming tool assembly is simultaneously controlled in positional relationship relative to the second surface of the work piece (Col. 1, lines 38-44; tools follow a path to rough form the workpiece).
Regarding Claim 11:
Johnson discloses an apparatus for forming a work piece (Abstract, line 1) comprising a sheet material, the work piece (Fig 1 – item 12) having first and second opposed and parallel surfaces (Col 2, lines 9-10; planar work piece) and defining a reference plane that is parallel to the first and second surfaces of the work piece (Col 2, lines 9-10; a planar work piece comprises planes parallel to the surfaces), a sheet feeding assembly (Col. 2, lines 66-67 – Col. 3, lines 1-14) capable of moving the work piece in a direction parallel (Col. 3, lines 10-11) to the reference plane, which comprises a primary forming tool assembly (Fig 1 – items 24, 54, 52, 50, 56 and 58) positioned to face (Fig 1 – item 24 and associated tooling is shown adjacent to and facing a work piece surface) the first surface (Annotated above in Fig 1) of the work piece and capable of moving in a first direction perpendicular (Fig 4 – item 58 is at a right angle to work piece surface; Also see Col. 3, lines 32-35; tools are configured to move along 
Johnson does disclose that one or both of the forming tools can be configured with various features such as a roller and be capable of moving. However, Johnson does not explicitly disclose wherein the apparatus comprises a backing roller tool assembly capable of moving in a direction perpendicular to the reference plane and having a cylindrical configuration for rotating about a longitudinal axis, and an inner core and an outer resilient layer secured thereto that is positioned to face the second surface of the work piece, the longitudinal axis of the backing roller tool assembly being positioned parallel to the second direction of movement of the primary forming tool assembly.
Lefevre teaches a method and apparatus for feeding stock material and forming said material via a primary and secondary tool assemblies. Lefevre further teaches wherein the apparatus comprises a 
It would have been obvious to one of ordinary skill, before the effective filing date, to replace the secondary forming tool assembly of Johnson with the breaking roll of Lefevre such that some degree of force is absorbed by the rubber surface, in response to the upper tool’s engagement with the upper surface, while also functioning as a roller to facilitate efficient feeding and processing of material through the apparatus as taught by Lefevre.
Regarding Claim 12:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 11. Lefevre further discloses wherein the force between the primary forming tool assembly (Fig 1 – item 80) and the work piece and the counter force between the backing roller tool assembly (Fig 1 – item 102) and the work piece are substantially concentrated at a localized area (Col. 6, lines 42-58; the movement of the roll to engage the work piece is aligned with tool 80 and exerts pressure to support where the pressure also concentrates at a localized area to form the workpiece) of formation of the work piece.
Regarding Claim 13:

Regarding Claim 15:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 13. Lefevre further discloses wherein the sheet feeding assembly (Fig 1 – items 14 and 21) comprises a sheet feeding belt assembly (Fig 1 – items 22, 23’, 24, 25 and 26) having at least one continuous belt (Fig 1 – item 22)  that surrounds and contacts a set of rotatable pulleys (Fig 1 – item 23’ and 24), the belt being positioned in contacting relation (Fig 1 – item 16 is shown in contact with lower surface, or second surface, of the workpiece) with the first or second surfaces of the work piece and capable of moving the work piece in a direction parallel to the reference plane. (Fig 1; direction of work piece travel is shown and is parallel to a direction within the work piece reference plane with respect to first surface).
Regarding Claim 16:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 13. Johnson further discloses wherein the primary forming tool assembly (Fig 1 – items 24, 54, 52, 50, 56 and 58) comprises a tool shaft (Fig 1 – item 56) having a tip (Fig 1 – item 58) that is positioned to face toward, and be in close proximity (Fig 1 – item 24 and associated tooling is shown adjacent to and facing a work piece surface) to the first surface (Annotated above in Fig 1) of the work piece (Fig 1 – item 12) and opposite the longitudinal axis of the backing roller tool assembly (Col. 4, lines 28-30; the secondary 
Regarding Claim 18:
Johnson discloses an apparatus for forming a sheet material work piece (Abstract, line 1) into a predetermined configuration (Abstract, line 5-7), the work piece (Fig 1 – item 12) having first (Annotated above in Fig 1) and second (Annotated above in Fig 1) opposed and parallel surfaces (Col 2, lines 9-10; planar work piece) and defining a reference plane that is parallel to the surfaces (Col 2, lines 9-10; a planar work piece comprises planes parallel to the surfaces) of the work piece, which comprises a primary forming tool assembly (Fig 1 – items 24, 54, 52, 50, 56 and 58) positioned adjacent to and facing the first surface (Fig 1 – item 24 and associated tooling is shown adjacent to and facing a work piece surface) of the work piece, the primary forming tool assembly being capable of exerting force (Col. 4, line 25; tool 58 exerts a force) on the first surface of the work piece to form the work piece while moving in a first direction (A first direction is interpreted as an orthogonal direction the forming tool is moved parallel to the axis of the roller, or secondary forming tool; see Col. 3, lines 32-35; tools are configured to move along axes including orthogonal and parallel directions to the surface of the work piece) parallel to the longitudinal axis of the backing roller assembly (Col. 4, lines 28-30; the secondary tooling can be a roller), and a sheet fixture assembly (Fig 1 – item 22) having a rigid frame (Fig 1 – item 44) and a retainer (Fig 1 – item 42) capable of securely retaining the work piece therein, the sheet fixture assembly being positioned parallel to the reference plane (Col 3. Lines 10-11; the fixture surface may be kept parallel with the clamped workpiece surface comprising the reference plane) and defining an opening (Fig 1 – item 40) for access to the work piece by the primary forming tool assembly on the 
Johnson does disclose that one or both of the forming tools can be configured with various features such as a roller and be capable of moving. However, Johnson does not explicitly disclose a backing roller tool assembly capable of rotating about a longitudinal axis and having a compressible and resilient outer surface portion, the longitudinal axis of the backing roller assembly facing the second surface of the work piece and being parallel to the reference plane
Lefevre teaches a method and apparatus for feeding stock material and forming said material via a primary and secondary tool assemblies. Lefevre further teaches wherein the apparatus comprises a backing roller tool assembly (Fig 1 – item 102) capable of rotating about a longitudinal axis (Col. 6, lines 15-18) and having a compressible and resilient outer surface portion (Col. 6, lines 11-14; solid roll covered by flexible material, e.g. rubber), the longitudinal axis of the backing roller assembly facing the second surface of the work piece and being parallel to the reference plane (Fig 1 – item 102 surface faces the lower surface, or second surface, of the workpiece 1 and roller axis is along the width of the material parallel to the surface reference place and rotates as the workpiece is translated along the feed assembly).

Regarding Claim 19:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 18. Lefevre further discloses wherein the contact between the primary forming tool assembly (Fig 1 – item 80) and the work piece (Fig 1 – item 1) and the contact between the backing roller tool assembly (Fig 1 – item 102) and the work piece is substantially concentrated at a localized area (Col. 6, lines 42-58; the movement of the roll to engage the work piece is aligned with tool 80 and exerts pressure to support where the pressure also concentrates at a localized area to form the workpiece) of formation of the work piece.
Regarding Claim 20:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 19. Lefevre further discloses wherein the resilient layer (Col. 6, lines 11-14; solid roll covered by flexible material, e.g. rubber) of the backing roller tool assembly (Fig 1 – item 102) is capable of being compressed by force exerted thereon by the work piece when the primary forming tool assembly forms the work piece, and resiliently returning to its non-compressed configuration when the backing roller tool assembly moves away from the second surface of the work piece. (Col. 6, lines 11-18; solid roll covered by rubber layer in which rubber is a resilient material capable of being compressed and elastically returning to original shape).
Regarding Claim 21:

Regarding Claim 23:
An apparatus for incrementally forming a work piece (Abstract, line 1) having first (Annotated above in Fig 1) and second (Annotated above in Fig 1) opposed surfaces positioned on an X-Y plane of an "X", "Y", "Z" three-dimensional orthogonal coordinate system (Col. 3, lines 32-35; tools are configured to move along axes including orthogonal and parallel directions with respect to the surface of the work piece), which comprises a primary forming tool assembly (Fig 1 – items 24, 54, 52, 50, 56 and 58) positioned adjacent to and facing the first surface of the work piece (Fig 1 – item 24 and associated tooling is shown adjacent to and facing a work piece surface), whereby the work piece (Col. 3, lines 3-10; work piece is capable of moving within fixture assembly), the primary forming tool assembly and the secondary forming tool assembly are capable of independently moving (Col. 3, lines 22-35; first and second tools are capable of moving independently) in a predetermined sequence and pattern relative to each other (Col. 1, lines 23-25), the primary forming tool assembly and the work piece being capable of moving relative to each other along the X, Y and Z axes (Col. 3, lines 32-35; tools are configured to move along axes including orthogonal and parallel directions with respect to the surface of the work piece), the secondary forming tool assembly capable of moving along the Z- axis relative to the work piece (Col. 
Johnson does disclose that one or both of the forming tools can be configured with various features such as a roller and be capable of moving. However, Johnson does not explicitly disclose a secondary forming tool assembly having a compressible and resilient surface layer of material and positioned adjacent to and facing the second surface of the work piece.
Lefevre teaches a method and apparatus for feeding stock material and forming said material via a primary and secondary tool assemblies. Lefevre further teaches wherein the apparatus comprises a secondary forming tool assembly (Fig 1 – item 102) having a compressible and resilient surface layer of material (Col. 6, lines 11-14; solid roll covered by flexible material, e.g. rubber) and positioned adjacent to and facing the second surface of the work piece (Fig 1 – item 102 surface faces the lower surface, or second surface, of the workpiece 1 and roller axis is along the width of the material parallel to the surface reference place and rotates as the workpiece is translated along the feed assembly).
It would have been obvious to one of ordinary skill, before the effective filing date, to replace the secondary forming tool assembly of Johnson with the breaking roll of Lefevre such that some degree of force is absorbed by the rubber surface, in response to the upper tool’s engagement with the upper surface, while also functioning as a roller to facilitate efficient feeding and processing of material through the apparatus as taught by Lefevre.
Regarding Claim 24:

Regarding Claim 25:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 23. Johnson further discloses wherein the primary forming tool assembly (Fig 1 – items 24, 54, 52, 50, 56 and 58) comprises a tool shaft (Fig 1 – item 56) having a tip (Fig 1 – item 58) that is positioned to face toward and be in close proximity (Fig 1 – item 24 and associated tooling is shown adjacent to and facing a work piece surface) to the first surface (Annotated above in Fig 1) of the work piece (Fig 1 – item 12) and capable of moving into and out of contacting relation (Fig 3 – tool 58 is in contact with first surface) with the first surface of the work piece, and selectively exerting force (Col. 4, line 25; tool 58 exerts a force)  on the first surface of the work piece so as to form the work piece into a predetermined configuration (Col. 1, line 23-25; predetermined tool path).
Regarding Claim 28:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 24. Lefevre further discloses wherein the sheet feeding assembly (Fig 1 – item 14) comprises a sheet feeding belt assembly (Fig 1 – items 22, 23’, 24, 25 and 26) having at least one continuous belt (Fig 1 – item 22) that surrounds and contacts a set of rotatable pulleys (Fig 1 – item 23’ and 24), the belt being positioned in contacting relation (Fig 1 – item 16 is shown in contact with lower surface, or second surface, of the workpiece) with the first or second surfaces of the work piece and being capable of moving the work piece along the Y-axis on the X-Y plane of the work piece (The surface of the workpiece 1 is interpreted 
Regarding Claim 29:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 23. Johnson further discloses comprising a sheet fixture assembly (Fig 1 – item 22) having a rigid frame (Fig 1 – item 44) and a retainer (Fig 1 – item 42) capable of securely retaining the work piece therebetween, and defining an opening (Fig 1 – item 40) for access to the work piece by the primary forming tool assembly and by the resilient secondary forming tool assembly.
Regarding Claim 30:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 23. Lefevre further discloses wherein the secondary forming tool assembly is a backing roller tool assembly (Fig 1 – item 102) having a cylindrical configuration and capable of rotating about a longitudinal axis (Col. 6, lines 11-18; solid roll capable of rotating), the backing roller tool assembly having an inner core and an outer resilient and compressible layer secured thereto (Col. 6, lines 11-18; solid roll, or inner core, covered by rubber layer) and facing the second surface of the work piece (Fig 1 – item 102 is shown facing the bottom surface, or second surface, of the workpiece), the resilient layer being capable of being compressed by force exerted by the work piece thereon as the work piece is formed by engagement with the primary forming tool assembly, and resiliently returning to its non-compressed configuration as the backing roller tool assembly moves away from the second surface of the work piece. (Col. 6, lines 11-18; solid roll covered by rubber layer in which rubber is a resilient material capable of being compressed and elastically returning to original shape).
Regarding Claim 31:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 30. Lefevre further discloses wherein the resilient layer (Col. 6, lines 14-15; rubber layer) is circumferentially secured 
Regarding Claim 33:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 23. Johnson further discloses comprising a control system (Fig 1 – item 28) capable of simultaneously coordinating the respective movements of the work piece, the primary forming tool assembly and the secondary forming tool assembly in relation to each other (Col. 4, lines 37-51; the controller is capable of operating the fixture assembly to move the workpiece and the tooling assemblies), whereby the coordinated movements thereof cause the primary forming tool assembly to follow a predetermined path along the first surface of the work piece while the secondary forming tool assembly is simultaneously controlled relative to the second surface of the work piece. (Col. 1, lines 38-44; tools follow a path to rough form the workpiece).
Claims 3, 17, 22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Carl (US8322176B2) in view of Lefevre, Michel (US3216635A) in view of Lechthaler, Markus (US7960016B2) hereinafter referred to as “Lechthaler”.
Regarding Claim 3:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 2. However, the combination of Johnson and Lefevre are silent to wherein the tip of the tool shaft comprises an engineered ceramic material having a hardness greater than the hardness of the work piece.
Lechthaler teaches engineering an optimized workpiece with a coating for increased tooling performance for forming workpiece. Lechthaler further teaches wherein the tip of the tool shaft comprises an engineered ceramic material having a hardness greater than the hardness of the work piece. (Claim 16)

Regarding Claim 17:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 16. However, the combination of Johnson and Lefevre are silent to wherein the tip of the tool shaft is made of an engineered ceramic material having a hardness greater than the hardness of the work piece.
Lechthaler teaches engineering an optimized workpiece with a coating for increased tooling performance for forming workpiece. Lechthaler further teaches wherein the tip of the tool shaft comprises an engineered ceramic material having a hardness greater than the hardness of the work piece. (Claim 16)
It would have been obvious to one of ordinary skill, before the effective filing date, to replace the tip of the primary tool assembly of Johnson within the combined apparatus of Johnson and Lefevre with the ceramic tool so as to improve the tool lifetime and performance as taught by Lechthaler.
Regarding Claim 22:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 21. However, the combination of Johnson and Lefevre are silent to wherein the tip of the tool shaft is made of an engineered ceramic material having a hardness greater than the hardness of the work piece. 
Lechthaler teaches engineering an optimized workpiece with a coating for increased tooling performance for forming workpiece. Lechthaler further teaches wherein the tip of the tool shaft comprises an engineered ceramic material having a hardness greater than the hardness of the work piece. (Claim 16)

Regarding Claim 26:
The combined apparatus of Johnson and Lefevre disclose the apparatus of claim 25. However, the combination of Johnson and Lefevre are silent to wherein the tip of the tool shaft comprises an engineered ceramic material having a hardness greater than the hardness of the work piece.
Lechthaler teaches engineering an optimized workpiece with a coating for increased tooling performance for forming workpiece. Lechthaler further teaches wherein the tip of the tool shaft comprises an engineered ceramic material having a hardness greater than the hardness of the work piece. (Claim 16)
It would have been obvious to one of ordinary skill, before the effective filing date, to replace the tip of the primary tool assembly of Johnson within the combined apparatus of Johnson and Lefevre with the ceramic tool so as to improve the tool lifetime and performance as taught by Lechthaler.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725